UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2587



JERRY ODELL ADAMS,

                                              Plaintiff - Appellant,

          versus


ROBERTA BORDEN, in her official capacity;
KEITH WALTERS, in his official capacity; THE
SHELBY STAR,

                                             Defendants - Appellees,
          and


BENNY MCINTYRE, in his official capacity;
RAMONA HAGNER, in her official capacity;
PRESTON CHERKA, Lieutenant, in his official
capacity; CITY OF SHELBY,
                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-97-210-4)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Jerry Odell Adams, Appellant Pro Se. Jonathan E. Buchan, SMITH,
HELMS, MULLISS & MOORE, L.L.P., Charlotte, North Carolina for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order accepting the

magistrate judge's recommendation to dismiss some, but not all, of

the Defendants in Appellant's action alleging intentional inflic-
tion of emotional distress and violation of his constitutional

rights. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an
appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED

                                2